Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The substitute specification filed 10-4-18 has been approved for entry by the examiner.
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 2-7 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 line 4 ambiguously refers to "the lug groove".  Which lug groove?
In claim 2 line 4, it is suggested to change "the lug groove" to --a lug groove--.

	Claim 3 line 2 ambiguously refers to "the narrow groove".  Which narrow groove?  In claim 3 line 2, it is suggested to change "the narrow groove" to --each narrow
groove--.
	Claim 3 lines 2-3 ambiguously refers to "the block".  Which block?  In claim 3 lines 2-3, it is suggested to change "the block" to --a block--.
	Claim 4 line 3 ambiguously refers to "the narrow groove".  Which narrow groove?  In claim 4 line 3, it is suggested to change "the narrow groove" to --each narrow
groove--.
	Claim 4 line 4, ambiguously refers to "the circumferential groove".  Which circumferential groove?  In claim 4 line 4, it is suggested to change "the circumferential groove" to --a circumferential groove--.
	Claim 5 line 3 ambiguously refers to "the narrow groove".  Which narrow groove?  In claim 5 line 3, it is suggested to change "the narrow groove" to --each narrow
groove--.
	Claim 6 line 3 ambiguously refers to "the narrow groove".  Which narrow groove?  In claim 6 line 3, it is suggested to change "the narrow groove" to --each narrow
groove--.
	Claim 7 line 3 ambiguously refers to "the narrow groove".  Which narrow groove?  In claim 7 line 3, it is suggested to change "the narrow groove" to --each narrow
groove--.  

	Claim 11 line 2 ambiguously refers to "the narrow groove".  Which narrow groove?  In claim 11 line 2, it is suggested to change "the narrow groove" to --each narrow groove--.
	Claim 11 lines 2-3 ambiguously refers to "the block".  Which block?  In claim 3 lines 2-3, it is suggested to change "the block" to --a block--.
	Claim 12 line 2 ambiguously refers to "the narrow groove".  Which narrow groove?  In claim 12 line 2, it is suggested to change "the narrow groove" to --each narrow groove--.
	Claim 12 line 3, ambiguously refers to "the circumferential groove".  Which circumferential groove?  In claim 12 line 3, it is suggested to change "the circumferential groove" to --a circumferential groove--.
	Claim 13 line 2 ambiguously refers to "the narrow groove".  Which narrow groove?  In claim 13 line 2, it is suggested to change "the narrow groove" to --each narrow groove--.
	Claim 14 line 2 ambiguously refers to "the narrow groove".  Which narrow groove?  In claim 14 line 2, it is suggested to change "the narrow groove" to --each narrow groove--.
	Claim 15 line 2 ambiguously refers to "the narrow groove".  Which narrow groove?  In claim 15 line 2, it is suggested to change "the narrow groove" to --each narrow groove--.  

5)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Asano #1
7)	Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asano #1 (US 2019/0126686).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Without the English translation of applicant's foreign priority application, the earliest filing date to which claims 1-18 are entitled to is 8-30-17.  US 2019/0126686 has an effectively filed date of 8-31-16.

The claimed tire is anticipated by Asano #1's tire.  See FIGURES 1-3, 5 and description thereof.

Asano #2
8)	Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asano #2 (US 2019/0126687).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Without the English translation of applicant's foreign priority application, the earliest filing date to which claims 1-18 are entitled to is 8-30-17.  US 2019/0126687 has an effectively filed date of 8-31-16.

The claimed tire is anticipated by Asano #2's tire.  See FIGURES 1-4 and description thereof.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art 
Iga
9)	Claims 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iga (US 2019/0092102).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Without the English translation of applicant's foreign priority application, the earliest filing date to which claims 1-18 are entitled to is 8-30-17.  US 2019/0092102 has an effectively filed date of 8-31-16.

The claimed tire is anticipated by Iga's tire.  See FIGURE 1 and description thereof and paragraphs 35, 57.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the 
Japan 112
10)	Claims 1-4, 6-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 112 (JP 2000-247112).
	Japan 112 discloses a pneumatic tire comprising a block pattern comprising blocks separated by circumferential grooves and lateral grooves [FIGURES 1, 2].  Each block comprises circumferential sub grooves and lateral sub grooves.  An annotated copy of Japan 112's FIGURE 1 is provided below:

    PNG
    media_image1.png
    535
    559
    media_image1.png
    Greyscale


As to claims 1-4, 6-8 and 11-12, the claimed pneumatic tire is anticipated by Japan 112's pneumatic tire.  The claimed lateral narrow groove reads on lateral sub groove L.  The claimed circumferential narrow groove reads on circumferential sub groove C1, C2.  Clam 1 fails to exclude the block comprising additional sub grooves (narrow grooves).
Japan 812
11)	Claims 1-8 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 812 (JP 2005-153812).
	Japan 812 discloses a pneumatic tire comprising a directional pattern comprising blocks separated by circumferential grooves and lateral grooves [FIGURES 1, 2].  Each block comprises circumferential sipes and lateral sipes.  An annotated copy of Japan 812's FIGURE 2 is provided below:

    PNG
    media_image2.png
    371
    500
    media_image2.png
    Greyscale

The markings were added by the examiner to facilitate discussion of Japan 812.  The above MARKED UP FIGURE shows a four marked up blocks.  Each of the marked up blocks comprises a first circumferential sipe C1, a zigzag lateral sipe L and a second circumferential sipe C2.  Each zigzag lateral sipe L opens to a circumferential groove.  Each circumferential sipe C1, C2 opens to a lateral groove (lug groove).  Each circumferential sipe C1, C2 intersects a lateral sipe L at an intersection.  The lateral sipe L defines two bends.  In each MIDDLE BLOCK, the sipes C1, L and C2 are part of a mesh of sipes formed by circumferential sipes 35C and lateral sipes 34C.  In each SHOULDER BLOCK, the sipes C1, L and C2 are part of a mesh of sipes formed by circumferential sipes 36S and lateral sipes 34S. 
	As to claim 1, the claimed pneumatic tire is anticipated by Japan 812's pneumatic tire.  The claimed lateral narrow groove reads on lateral sipe L.  The claimed circumferential narrow groove reads on circumferential sipe C1, C2.  Claim 1 fails to exclude the block comprising additional sipes (narrow grooves). 

	As to claim 3, FIGURE 2 illustrates the first circumferential sipe C1 in a MIDDLE BLOCK defining a "distance W3" (distance between first circumferential sipe C1 and axially inner block edge) of about 21% of "block width WB" and the second circumferential sipe C2 in the middle block defines a "distance W4" (distance between second circumferential sipe C2 and axially outer block edge) of about 32% of block width WB.  In short, W3 = about 21% WB for a MIDDLE BLOCK and W4 = about 32% WB for the MIDDLE BLOCK.  These values 21%, 32% fall within the claimed range of 15 to 40% (claim 3).
	As to claims 4-5, Japan 812 teaches depth D1 (lateral sipe 34C) = 7.5 mm, depth D2 (circumferential sipe 35C) = 4.0 mm and groove depth = 9 mm.  See FIGURE 3, machine translation.  It is noted that 4 mm / 9 mm x 100% = 44%.  Thus, Japan 812's narrow groove comprising sipes C1, L, C2 has a groove depth of 44% of circumferential main groove depth.  This value of 44% falls within the claimed range of 5 to 50% (e.g. claim 4).  It is noted that 4 mm / 7.5 mm x 100% = 53%.  Thus, Japan 812's circumferential sipes C1, C2 each has a groove depth of 53% of a groove depth of the lateral sipe L. This value of 53% falls within the claimed range of 50-80% (claim 5).     
	As to claims 6-7, FIGURE 2 also illustrates the sipes C1, L and C2 defining angle alpa1 = about 70 degrees, angle alpha2 = about 70 degrees, angle beta1 = about 110 degrees and angle beta2 = about 110 degrees.  The value of 70 degrees falls within the claimed range of 70 to 90 degrees (claim 6).  The value of 110 degrees falls within the claimed range of 90 to 120 degrees (claim 7).

	As to claim 10, a portion of Japan 812's narrow groove (C1, L, C2) in the directional tread pattern bends further as claimed.  See FIGURE 2.
	As to claims 11-16, see comments for claims 3-8.
12)	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 812 (JP 2005-153812).
	As to claim 9, it would have been obvious to one of ordinary skill in the art to provide Japan 812's directional tread pattern with six rows of blocks instead of five rows of blocks, each block of the six rows having a mesh of sipes as per Japan 812 since official notice is taken that it is well known / conventional per se in the tire art to provide a directional tread pattern of a tire tread with six rows of blocks. 
13)	Claims 6-7 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 812 (JP 2005-153812) in view of Japan 508 (JP 62-292508).
	Japan 812 is considered to anticipate claims 6-7 and 14-15.  IN ANY EVENT:  As to claims 6-7 and 14-15, it would have been obvious to one of ordinary skill in the art to provide Japan 812's directional tread pattern such that angle alpha1 = 90-120 degrees, angle alpha2 = 90-120 degrees, angle beta1 = 70-90 degrees and angle beta2 = 70-90 degrees since (1) Japan 812 teaches orienting the circumferential sipes (35C, 36S) at 0 degrees with respect to the circumferential direction and inclining the lateral sipes (34C, 34S) at angle with respect to the circumferential direction equal to the angle of inclination of the lateral grooves with respect to the circumferential direction and (2) 
	As to claim 16, see comment for claim 8.
	As to claim 17, it would have been obvious to one of ordinary skill in the art to provide Japan 812's directional tread pattern with six rows of blocks instead of five rows of blocks, each block of the six rows having a mesh of sipes as per Japan 812 since official notice is taken that it is well known / conventional per se in the tire art to provide a directional tread pattern of a tire tread with six rows of blocks. 
	As to claim 18, see comment for claim 10.
Remarks
14)	The remaining references are of interest.
15)	No claim is allowed.
16)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 18, 2021